Citation Nr: 0921627	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-00 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a muscle injury, right 
lateral rib and iliac crest region, currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1944 to May 
1946, and from October 1950 to February 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought on 
appeal.

In a November 2004 rating decision, however, the evaluation 
of the Veteran's muscle injury, right lateral rib and iliac 
crest region was increased to 30 percent disabling.  The 
issue remained in appellate status, as the maximum schedular 
rating had not been assigned.  AB v. Brown, 6 Vet. App. 35 
(1993).

In May 2007, the Veteran appeared and testified at a Board 
hearing.  This matter was remanded in August 2007 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's injury to muscle group XX is slight in nature, 
and the Veteran's injury to muscle group XIX is moderately 
severe in nature.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for muscle 
injury, right lateral rib and iliac crest region, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.14, 4.20, 4.71a, 4.73, Diagnostic Codes 5319, 
5320, 5321 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in July 2003, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his claim for an increased rating, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
Veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006 and, again, in September 2007.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that the VCAA letters of 
record do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the presumed error raised by such 
defect is rebutted because of evidence of actual knowledge on 
the part of the Veteran and other documentation in the claims 
file reflecting such notification shows that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

Additionally, and particularly in light of the Veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not find that 
the second element discussed in Vazquez-Flores (if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life) is applicable.  
Specifically, the Veteran testified as to how his muscle 
injury, right lateral rib and iliac crest region, impacts his 
ability to work and his daily life.  

Finally, in the March 2006 and September 2007 letters, the 
Veteran was notified that, depending on the disability 
involved a rating from 0 to 100 percent would be assigned and 
that VA uses a schedule for rating disabilities.  Previously, 
in the November 2004 Statement of the Case, the Veteran was 
provided with a copy of relevant diagnostic codes (Diagnostic 
Codes 5319, 5321, located in 38 C.F.R. § 4.73).  Further, the 
Veteran is represented by a national service organization, 
which would have actual knowledge of the information 
necessary to substantiate the Veteran's claim, and has had a 
meaningful opportunity to assist in development of the claim.  
Thus, the Veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.  

The Veteran had actual knowledge of the requirements for an 
increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to him, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As such, the Board finds that 
VA met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial July 2003 VCAA notice was given prior 
to the appealed AOJ decision, dated in March 2004.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before the 
Board.  In May 2007, the Veteran appeared and testified at a 
Central Office Board hearing; the transcript is of record.  

The Board notes that in May 2008, the Veteran submitted 
additional evidence in the form of a MRI of the lumbar spine.  
He did not include a waiver of RO consideration of this 
evidence.  The Board finds, however, that this evidence is 
duplicative of evidence already of record, and is unrelated 
to evaluation of his service-connected muscle injury, right 
lateral rib and iliac crest region.  See 38 C.F.R. § 19.37(a)

Thus, it appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

Criteria & Analysis

The evidence of record reflects that during service, the 
Veteran was injured by a piece of concrete approximately the 
size of a soccer ball.  An explosion had destroyed a Japanese 
reinforced concrete pill box, and the concrete traveled some 
75 yards striking the Veteran in the area of the right 
kidney.  At the time service connection was established, 
medical records showed complaints of right flank pain 
involving the mid to upper back as well as the right flank 
area.  Service connection was established for musculoskeletal 
right flank pain, rated 10 percent disabling.  

Following his June 2003 claim for an increased rating, the RO 
recharacterized the service-connected disability as muscle 
injury, right lateral ribs and iliac crest region, and 
assigned a 30 percent disability rating for moderately severe 
muscle disability pursuant to 38 C.F.R. § 4.73, Diagnostic 
Code 5319.  

The Veteran contends that his muscle injury, right lateral 
rib and iliac crest region, is more disabling than the 30 
percent rating currently assigned.  He essentially contends 
that he experiences significant back pain upon breathing and 
raising his right arm.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the 
Court held that "staged" ratings are appropriate for an 
increased rating claim in such a case, when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Factors for consideration in the rating of muscle 
disabilities are set forth in 38 C.F.R. § 4.56.  Under the 
current version of the rating criteria, an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  A through-
and-through injury with muscle damages shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability or loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; and under 
Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56.

Moderate disability of muscles-(i) Type of injury.  Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and 
complaints.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile, through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Moderately severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and complaint.  
Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound. Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii)  
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 

Under 38 C.F.R. § 4.73, Diagnostic Code 5319 applies to 
residuals of injury to muscle group XIX, namely the muscles 
of the abdominal wall.  The function of these muscles is 
support and compression of the abdominal wall and thorax, 
flexion and lateral motions of the spine, and synergists in 
strong downward movements of the arm.

Under Diagnostic Code 5319, a 10 percent evaluation is 
assigned for a moderate disability, and a 20 percent 
disability evaluation is warranted for a moderately severe 
disability.  A 30 percent evaluation is contemplated for a 
severe disability.

Under Diagnostic Code 5320 for injury to Muscle Group XX.  
The function of these muscles are as follows:  Postural 
support of the body; extension and lateral movements of the 
spine.  The muscles include spinal muscles:  Sacrospinalis 
(erector spinae and its prolongations in thoracic and 
cervical regions).  There are two sets of rating criteria 
within Diagnostic Code 5320, applicable to:  1) the cervical 
and thoracic region and 2) the lumbar region.  Muscle 
disability under this provision for the lumbar region is 
evaluated as follows: slight (0 percent); moderate (20 
percent); moderately severe (40 percent); and severe (60 
percent).  38 C.F.R. § 4.73, Diagnostic Code 5320.

The disability could also be rated by analogy as an injury to 
Muscle Group XXI, the muscles of respiration of the thoracic 
muscle group.  38 C.F.R. § 4.73, Diagnostic Code 5321.  The 
rating criteria allow a noncompensable rating for a 
"slight" disability.  A 10 percent rating is assigned for a 
"moderate" level of disability.  This level of disability 
is associated with objective findings such as some loss of 
deep fascia, loss of muscle substance, impairment of tonus, 
loss of power, or a lowered threshold of fatigue.  38 C.F.R. 
§ 4.56(d)(2)(iii).  A 20 percent rating is assigned for 
"severe" or "moderately severe" level of disability.  This 
level of disability is associated with objective findings 
such as indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared to the sound side, and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii).

Following his request for an increased evaluation, in July 
2003 the Veteran underwent a VA examination.  He reported 
chronic pain in his right flank, between the scapulae, which 
increased with breathing and moving.  He reported that the 
pain is alleviated somewhat during periods of rest.  The 
examiner indicated that the exact muscles injured were the 
Veteran's chest muscles in the back, but there were no other 
associated injuries such as injuries to the bony structure, 
nerves, or vascular structure.  The Veteran was noted to be 
treated via botox injections and physical therapy.  Upon 
physical examination, the Veteran was noted to have no scars, 
tissue loss, scar formations, obvious tendon damage, or 
obvious bone, joint, or nerve damage.  His muscle strength 
appeared grossly normal, and there was no evidence of muscle 
herniation.  His muscle function was found to be intact, and 
he could move his shoulder joint and waist in a full range of 
motion.  The examiner indicated that the Veteran's pain was 
mostly between his scapulae and upon deep inhalation.  The 
past chest x-ray was within normal limits, as was the 
ultrasound of the abdomen.  The examiner further noted that 
the Veteran reported being severely disabled from this and 
was unable to carryout his activities of daily living. 

In private treatment records, dated since 2003, the Veteran 
has generally complained of low back and thoracic area pain 
secondary to his in-service trauma.  He was treated for 
complaints of thoracic area tenderness and was diagnosed as 
having thoracic degenerative joint disease.  He reported his 
back pain as from 7 to 9 out of 10, on a scale from 1 to 10, 
where 10 is the most severe pain.  In a December 2005 private 
treatment note, the Veteran reported progressively worsening 
right-sided mid-back pain that was stabbing, constant, 
aching, and sharp.  At that time, he was diagnosed as having 
thoracic spondylosis and intercostal neuralgia.  

In an October 2003 letter, the Veteran's treating physician 
indicated that the Veteran had thoracolumbar interspinous 
ligament laxity and/or chronic inflammation resulting in 
chronic mid-back pain.  In an April 2004 letter, he was noted 
to have abdominal oblique muscle enthesopathy in the right 
lateral ribs and the iliac crest area.  

In an undated letter from the Veteran's treating physician, 
he indicated that the Veteran's pain was a direct result of 
the injuries the Veteran incurred during active duty.  X-rays 
were negative regarding any spinal fractures, and he 
indicated that the Veteran did not have treatment or other 
work-up for the extensive soft tissue injuries to his spinal 
joints, several rib joints, and several muscle attachments to 
this region.  The physician noted that the Veteran's multiple 
joint injuries could be thought of as including chronically 
sprained ligaments that have shown up on a bone scan.  The 
physician further indicated that the Veteran's only 
beneficial treatment included prolotherapy injections to the 
multiple enthesopathic sites, and these injections have led 
to actual tissue repair and pain reduction.  

In March 2005, the Veteran underwent a bone scan of the 
thoracic spine.  He was noted to have findings that suggested 
osteoarthritic changes of the disc spaces and spondylosis in 
the lower half of the thoracic spine.  

In a letter dated in March 2006, the Veteran's daughter 
indicated that she recalled her father having difficulty with 
back pain from as far back as she could remember.  

In recent VA treatment records, the Veteran reported a 
worsening of his right-sided back pain.  He advised that his 
pain was "severe" in nature and he had been privately 
treated with injections.  

In a letter dated in July 2006 from the Veteran's private 
physician, it was noted that the Veteran had chronic low back 
pain secondary to trauma incurred in WWII.  It was noted that 
the Veteran was treated with injections to help with the 
pain, and eventually he was instructed to use pain medication 
for treatment.  The Veteran advised that he would not take 
the pain medication for fear of addiction.  The physician 
indicated that the Veteran should be considered permanently 
disabled due to his WWII injury as his pain is intolerable 
and affecting his daily activities.  

In May 2007, the Veteran underwent a MRI of the thoracic 
spine.  The findings included, thoracic disc spondylosis with 
a mild degree of thecal sac encroachment, but unassociated 
with any thoracic disc herniations.  There was no finding of 
significant narrowing of the thoracic spinal canal.  

In October 2007, the Veteran underwent another VA 
examination.  The examiner indicated that he reviewed all 
private, VA, and service treatment records.  The examiner 
indicated that the injury to the Veteran's muscle group XX 
would be characterized as no more than mildly severe.  He 
further found that the injury to muscle group XIX could be 
characterized as moderately severe.  The examiner further 
opined that the Veteran's muscle injury, right lateral rib 
and iliac crest region, was less likely than not the cause of 
his skeletal problems of the lumbosacral spine as the Veteran 
had been injured in the upper right back, below the scapula, 
from his in-service injury.  Finally, the examiner found that 
it was less likely than not that the Veteran's muscle injury, 
right lateral rib and iliac crest region, rendered him 
unemployable.  The examiner's rationale was based upon review 
of the MRIs, x-rays, and his medical expertise.  He further 
noted that the Veteran's skeletal problems of the lumbosacral 
spine were related to degenerative joint disease due to 
aging.  

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to a rating in excess of 30 
percent for his service-connected muscle injury, right 
lateral rib and iliac crest region.  In reaching this 
conclusion, the Board has considered application of the 
Diagnostic Codes as listed above, and notes that Diagnostic 
Code 5319 offers the Veteran the most advantageous rating for 
his current symptomatology.  The Board finds that the 
Veteran's symptoms are most analogous to those associated 
with a 30 percent rating under Diagnostic Code 5319 as they 
were found to be moderately severe in nature.  The Veteran is 
not entitled to a rating higher than 30 percent under 
Diagnostic Code 5319 as there is no clinical evidence to 
support a finding that his muscle injury, right lateral rib 
and iliac crest region, is severe in nature.  That said, the 
findings required for the next higher category of severe 
disability have not been shown, which includes such symptoms 
and effects as loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction; and, tests of strength, endurance, 
or coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  

The medical evidence has suggested that the Veteran's 
skeletal lumbar spine disability was caused by his service-
connected muscle injury; however, the Board finds that the 
symptomatology related to his lumbar spine disability is 
separate and distinct from his service-connected disability.  
The Board recognizes that the Veteran's treating physician 
indicated that he was "permanently disabled" due to his 
WWII injury, but there is no evidence to suggest that this 
physician assessed the level of disability for the specific 
muscle injury of the right lateral rib and iliac crest region 
for which service connection is in effect.  There are also 
private treatment records that suggest that the Veteran's 
lumbar spine disability is related to his in-service injury, 
but also noted were x-rays and ultrasounds that were negative 
for bone or other nonmuscle-related issues.  As detailed, the 
October 2007 VA examiner opined that the Veteran's lumbar 
spine disability was not related to his service-connected 
muscle injury, right lateral rib and iliac crest region.  The 
examiner explained that the in-service injury occurred to the 
right side from iliac crest to right lower ribs, and that he 
was currently suffering from age related degenerative joint 
disease of the lumbar spine.  As such, the Board finds that 
the Veteran's disability is properly rated under the 
Diagnostic Codes related to muscle injury, and symptomatology 
related to degenerative joint disease of the lumbar spine is 
not for consideration in rating the Veteran's service-
connected disability.

The Board appreciates the Veteran's assertions that his 
disability is severe in nature, but notes that the Veteran is 
competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to the severity of disability of his muscle 
injury, right lateral rib and iliac crest region, as there is 
no evidence of record that the Veteran has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The Veteran is also not entitled to a higher rating under 
Diagnostic Code 5320 for the lumbar region as his symptoms 
are not moderately severe in nature regarding muscle group 
XX.  In fact, the most recent VA examination noted that the 
Veteran's injury to muscle group XX was no more than mildly 
severe-thus warranting a noncompensable rating.  The Board 
will not consider application of Diagnostic Code 5321 as the 
Veteran is assigned a greater rating than permitted under 
that Diagnostic Code and to assign a separate rating under 
this code would violate the anti-pyramiding provisions of 38 
C.F.R. § 4.14.  As such, the Board finds that the 30 percent 
evaluation currently awarded is the most advantageous rating 
available for the current severity of the Veteran's 
disability, and a rating in excess of 30 percent is denied.  

The Board has considered whether to apply staged ratings as 
provided in Hart, but finds that under the circumstances, 
staged ratings would not be appropriate.  

The Veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings regarding his service-connected 
disability.  The Board has been similarly unsuccessful in 
locating exceptional factors.  Specifically, the Veteran has 
not required frequent periods of hospitalization for 
treatment of his muscle injury, right lateral rib and iliac 
crest region.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a), 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
muscle injury, right lateral rib and iliac crest region, the 
Board finds that the 30 percent evaluation currently assigned 
adequately reflects the clinically established impairment 
experienced by the Veteran.  In the absence of requisite 
factors, the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Consequently, the Board will not refer this 
claim to the Director of Compensation and Pension for 
extraschedular review.


ORDER

An evaluation in excess of 30 percent for muscle injury, 
right lateral rib and iliac crest region is denied.  



____________________________________________
M. W. Kreindler
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


